One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(RO) On 8 February 2010, Romania accepted the invitation extended by the President of the United States to participate in the development of the US anti-missile defence system. This is proof of the confidence placed in my country, bearing in mind as well the professionalism which has been demonstrated by the Romanian army in Afghanistan and Iraq. Three batteries each comprising eight missiles will be stationed on Romanian territory. According to the timetable agreed with the US side, this defence system is intended to be operational as of 2015.
I believe that the subject of anti-missile defence must be made topical and be put on the European Union's agenda because we must be informed about the risk of proliferation of ballistic missile programmes.
I must point out that the new system is not targeted at Russia. In fact, some of the comments and requests made by Moscow have been taken into account in redefining the US system's new architecture. In the period which immediately follows, bilateral negotiations will be started with a view to signing the necessary agreements, which will have to be ratified by the Romanian Parliament.
Thank you.
(EL) Mr President, I am making the major assumption that the restoration of the public finances of a Member State of the euro area is the responsibility of the euro area itself. However, coordinated intervention is required in order to protect the common currency against speculation.
The horrendous financial crisis in Greece and the financial imbalance in other Member States have highlighted the need for politically directed European economic governance. In my question to the Commission on 17 February 2010, I proposed that a European Monetary Fund be set up. I am delighted to see that Commissioner Rehn is moving in that direction. We shall await the Commission's integrated proposal.
(ES) Mr President, a Spanish Central Criminal Court judge has confirmed what many of us were already aware of, namely that Hugo Chávez, the President of Venezuela, cooperates with ETA and FARC terrorists. This proves that Mr Chávez is in cahoots with terrorists, that he gives sanctuary to murderous terrorists on Venezuelan soil, and that he helps them by bestowing official positions in the Venezuelan Government upon them. Essentially, Mr Chávez is cooperating with ETA criminals.
As a Basque, a Spaniard and a European, I wish to denounce and condemn the appalling attitude of the dictator Hugo Chávez. I urge the European institutions to take all necessary measures to condemn Mr Chávez and thus also condemn his policies in support of terrorists.
I would also remind Mr Rodríguez Zapatero's government, which currently holds the rotating Presidency of the European Union, that there is no point in being friendly and wishy-washy with Mr Chávez as it has been to date. There is no point either in displays of affection, or in friendly gestures and cooperation, because when the Spanish Government goes back on its word and humbles itself before Mr Chávez as it has done recently, this is tantamount to punishing the victims of terrorism, disdaining the Spanish justice system and thereby punishing freedom and democracy.
(RO) Although the European Union's Solidarity Fund operates well on the whole, the experience acquired during the early years of its implementation indicates that there are still major constraints and weaknesses in the fund's operation. These are linked to the fund's lack of speed in providing funding, to the level of transparency of the criteria for mobilising the fund in the event of regional disasters, as well as to the restrictions to natural disasters.
I must remind you that Romania received financial support from the European Union for the projects implemented in the areas affected by flooding. However, the fund's resources were released late in relation to the time when maximum effectiveness would have been achieved.
With this in mind, I think that the possibility of assistance being granted in the form of an advance payment scheme, based on an initial estimate of the direct losses, to a country affected by a disaster, at its request, would be a facility greatly appreciated by the affected areas, immediately after a disaster has occurred.
Thank you.
(ES) Mr President, Fidel Castro and his oligarchs betrayed the ideals of the Cuban revolution long ago. Those ideals had been shared by peoples the world over, especially the cream of international youth, whom they inspired.
At present, however, the Castro brothers' dictatorship is characterised by a lack of compassion for political prisoners and prisoners of conscience, and for their own people. It puts me in mind of the period when Franco was on his deathbed, because of the mistreatment of political prisoners, who were also perceived as common criminals, and because of the same obsessive disdain towards exiles.
Castro has ended up like Franco and all other enemies of freedom who become entrenched in power. Nonetheless, we are called upon to save lives and display solidarity with those who are fighting and suffering. That is our duty, as Europeans who are committed to democracy, freedom and human rights.
(IT) Mr President, ladies and gentlemen, we know that the Commission and the Spanish Presidency are very much stepping up the pace of negotiations with certain Central and South American countries in order to conclude association agreements before the May summit between the European Union and Latin America.
As a Co-Vice President of EuroLat, I would like to draw Parliament's attention to the fact that with some of these countries, there is a risk of accelerating negotiations whilst neglecting important points concerning human rights and the respect of human rights in various regions. For example, in Colombia, assassinations of trade unionists continue to happen practically on a daily basis. In Honduras, with whom we are negotiating an agreement, a government remains in place that is simply the product of a military coup d'état which took place last year. In Guatemala, there are similar problems, not relating to human rights but concerning certain aspects of the agreements, which are being overlooked.
I believe it is important that the Commission and the Presidency proceed with more caution.
Mr President, it being International Women's Day, I wanted to raise a particular female health issue which persistently remains a Cinderella issue. I stood here two, maybe three years ago talking about a silent, unseen, painful and debilitating female illness - endometriosis: an illness which destroys lives, families and fertility; you see, some women do not even have the chance to be mothers. Maybe it is because it is about women's menstruation that we do not want to talk about it; do not even want to name it. So I will say it again - endometriosis.
It still has no known cause, still no known cure and still affects up to one in every ten women and rising. This week is also Endometriosis Awareness Week across Europe. So, when are we going to take those women, their families and their sufferings seriously? It is good that you are here, Commissioner, to hear this; perhaps proper dedicated funding - and, I hope, before next year.
(FR) Mr President, ladies and gentlemen, you touched on the subject of storm Xynthia, which has just struck Western Europe causing the deaths of almost 60 people and considerable material damage.
I am extremely sad today, but also angry because this human catastrophe could have been avoided; at the least, its impacts could have been limited. Until recently in France and throughout Europe today, coastal areas and flood zones are being developed in spite of and in violation of current European, and indeed national, legislation.
These are often Natura 2000 sites, and their protection from urbanisation is essential to limit the effects of similar natural events. It is up to us to demonstrate greater accountability, to make sure that Community regulations - in particular, the Birds Directive and the Habitats Directive - are strictly applied by Member States, and to make the Structural Funds conditional on the requirements of sustainability, safety and biodiversity.
The EU 2020 strategy is a unique opportunity to redefine our relationship with the environment.
(The President cut off the speaker)
(CS) Mr President, ladies and gentlemen, important Czech media reported last week that the German transport police have introduced much stricter checks for Czech drivers on the German side of the border. According to the reports, the checks are more frequent and substantially more thorough. According to witnesses, the situation is made worse by the fact that some people even have to provide urine samples during the checks, under conditions that are tantamount to an affront to human dignity. It is not, therefore, a matter of routine roadside checks combined with the inspection of travel documents or documents relating to the technical condition or origin of the vehicle. Czech citizens travelling freely within the Schengen area should not be considered as second class citizens. They are fully-fledged, equal and sovereign citizens of a Member State of the European Union and they must be treated as such. Mr President, I would like to ask you to pass this information on to the relevant authorities so that they can examine it properly and arrange the necessary remedy.
Mr President, European Obesity Day is an initiative which brings together medical, patients' and political communities to support overweight and obese European citizens. Its objective is to establish 22 May as the annual European Obesity Day, raise awareness of the need for action at European level and ensure that the voices of overweight and obese patients are heard.
Obesity is a disease, not a problem. Each Member State should face the challenge and provide efficient support to this population group. According to the World Health Organisation, the statistics on obesity in the whole of Europe - not just the EU - are staggering, reaching epidemic proportions. If no action is taken, there will be an estimated 150 million obese adults - 20% of the population - and 15 million obese children and adolescents - 10% of the population - in the region by 2020. We must therefore strengthen the voice of obese and overweight patients.
(PT) Mr President, today we celebrate the centenary of the declaration of International Women's Day, which has become a symbol of a revolutionary fight. On a worldwide day of action by women for their rights and against all forms of discrimination, I salute all women but especially all those that are still victims of discrimination, inequality and various kinds of violence.
At this time, it is also important to stress the topicality of this fight for equality in law and in life, considering that the crisis of capitalism has specific consequences in the lives of women, as the main victims of insecure and underpaid jobs, and of poverty! Most of the 85 million people living in poverty within the European Union are women.
Therefore, as we celebrate this day and we urge all women not to abandon their dreams, we reiterate the importance of the fight against injustices and discrimination, opening new horizons for a better life in equality.
Mr President, I would like to bring to your attention the fact that now we are actually going to have a referendum in Wales. Yes, believe it or not, a referendum. We were denied one on the Constitution, we were denied one on the Lisbon Treaty, but we are to have one in Wales on further powers for the Welsh Assembly.
Now that is the issue at stake, but there is a sting in the tail. All the political parties in Wales - Labour, Plaid Cymru, Liberal Democrats and Conservatives - are supporting this and they are wishing for more powers. Well, I have got news for them: I do not.
They are treating people in Wales like fools. At a time now, when independence will be next on the agenda, we could end up having as many as 80 Assembly Members. In Wales, we have care homes under threat, we have schools under threat of closure, our roads are like a Third World country, and yet our political class in Cardiff Bay, as over here, are determined to push ahead with this mad idea.
I welcome the fact that there is a referendum, but I hope the good people of Wales stand up and vote 'no'.
(SK) Allow me to express my deep sympathy and solidarity with the victims of the natural disaster in Madeira.
The emergency situation demands flexible action, to satisfy the basic needs of the people quickly and to provide material aid as well as to restore rapidly the key infrastructure that has been damaged. I hope the Portuguese authorities will assess the amount of damage as soon as possible and also that no formal administrative obstacles will be placed in the way of providing financial assistance from the European Union Solidarity Fund.
Since the mobilisation of resources from the Solidarity Fund requires the European Parliament's consent, I trust Parliament will set an example by responding promptly and by passing a resolution along this line. Allow me to express still one more sentence of solidarity regarding the catastrophe caused in Western France by the recent torrential rains in Vendée.
Mr President, here in the European Parliament, we recently adopted a resolution on Ukraine in which we questioned the granting by the former President of Ukraine of a high state award to Stepan Bandera, a leader of the struggle for the country's independence. This paragraph in our resolution has attracted much criticism in western Ukraine.
I would like to say that this resolution did not question Bandera's goal of an independent Ukraine. Indeed, the resolution supported the cause of a strong, united and free Ukraine, which has the full backing of the European Union and my native Poland, but the resolution did suggest regret that the award was given with little regard to the tragic circumstances of the wartime struggle for an independent Ukraine. This saw ethnic cleansing carried out also in the name of Bandera.
My view is that what was missing from the award given to Bandera was an expression of regret for innocent victims of the struggle. Only then could it have fully served the goal of an independent Ukraine in peace with its neighbours. The award should have been accompanied by an effort for reconciliation with the families.
(The President cut off the speaker)
(HU) Slovakia's language law has been the object of numerous critical comments lately. I would now draw your attention to the opinion of the European Commission's Legal Service. It states that the language law and its implementing regulations are not, in their present form, compatible with fundamental rights and the pertinent documents of the Council of Europe, or even with Slovakia's law for the protection of minorities. The opinion deplores the lack of reasonableness and proportionality in the language requirements. It considers that the law endangers the free movement of workers, one of the greatest achievements of European integration, and is also a threat to the functioning of the European Union's integrated internal market In addition, the amended language law is declared by the Legal Service to contravene the Audiovisual Media Services Directive as well as Article 56 of the Treaty on the Functioning of the European Union, which addresses the freedom to provide services. The report states that the section on health institutions could, in practice, lead to discrimination, and that as far as fundamental rights are concerned, the rules protect the State's interests far more than the rights of individuals. I request that the Commission takes the necessary steps to ensure that Community law continues to prevail without fail.
(RO) I must mention the subject of women's involvement in the labour market. Data from Eurostat confirms an encouraging trend. While in the 1970s, women did not even account for 30% of the European labour market, in 2008, this figure reached 43%, and the global crisis has pushed it up to roughly 50%.
Romania, too, is part of this trend, as a result of the economic crisis which has hit the business sectors in which men are predominantly employed. However, wage discrimination between women and men exists on the labour market. This is why it is important for the legislative package envisaged by the Commission to include targets relating to the elimination of these gender pay gaps, in order to encourage greater participation by women in the labour market. This legislative package must also feature in the European Union's 2020 strategy.
(DE) Mr President, recent events in Turkey have once again confirmed that there are still insufficient guarantees for the rights of trade unions as well as workers. For more than two months, 12 000 employees of the now privatised former state tobacco monopoly, Tekel, fought mass redundancies, short-time work and the loss of the social rights they had won.
Several times during the strike, President Erdoğan threatened to have the protest camps in Ankara cleared by the police. At the start of the strike, police attacked workers with tear gas and water cannon.
I would like to ask you to call on the Turkish authorities to treat trade unions as social partners with equal rights and to issue legislative provisions that guarantee the unconditional protection of trade union rights. The rights must be tailored to EU standards and the ILO Conventions.
(IT) Mr President, ladies and gentlemen, recently, there has been yet another environmental disaster in Italy, on the River Lambro and the River Po. Also recently, the Court of Justice in Luxembourg condemned Italy for endangering public health with their illegal waste disposal and their inability to control the collection of waste in Campania. An increase in cases of leukaemia has been reported recently in Taranto through the Ilva steelworks, as well asbestos removal in schools in Crotone and dioxins in Campania. It is an ongoing environmental disaster.
I strongly ask the Commission what it intends to do to ensure that the Italian Government falls in line with standards of the European Union directives, particularly with regard to the recent ruling by the Court of Justice, which strongly condemned Italy for not being able to dispose of waste in Campania. For many weeks and months, the city of Naples was a laughing stock all over the world.
(FR) Mr President, the London Conference on Afghanistan has led to panic sweeping through the heart of Afghan society, and women are particularly afraid. The peace plan agreed on by 70 countries includes a fund to help reintegrate the Taliban and a Loya Jirga - peace council - must take place within the coming months in order for this reconciliation to be put into effect.
Women do not want to and must not pay the price for this reconciliation. The Taliban are still demanding the suppression of women's rights and the return of Sharia. It is to be feared that the Loya Jirga will modify the Constitution and that the articles protecting women's rights will disappear; in particular, Article 22 of Chapter 2.
Today, 8 March 2010, I solemnly request that the European Union act as guarantor of the future of Afghanistan's women, as the re-emergence of the most femicidal regime in history cannot be countenanced.
(MT) The diplomatic incident between Switzerland and Libya has escalated and is having very serious consequences for many European Union citizens who want to travel to Libya but who are being denied entry. In particular, adverse consequences are being suffered by workers who earn their living in Libya, as well as European investors who are being prevented from sending their workers there. In the meantime, workers who are already in Libya are trying to remain there for as long as possible in order to cover for those who still cannot enter Libya. The European Union has nothing to do with this incident and has found itself hostage to an issue between two third countries. I therefore appeal to the European Union to take all possible measures to solve this issue as soon as possible.
(ES) Mr President, the government of Spain has asked the government of Venezuela for an explanation following a court ruling referring to alleged cooperation between the government of Venezuela and ETA.
Mr Iturgaiz should update his information, because on Saturday, the government of Venezuela and the government of Spain issued a joint communication regarding this matter. In the communication, both governments reaffirmed their intention to cooperate fully and work together to combat terrorism.
We should all rejoice at this intention and congratulate the government of Venezuela on the desire it has expressed to cooperate with the government of Spain in combating terrorism and ETA, instead of sending out inflammatory messages or attempting to derive political capital from as serious an issue as terrorism.
I believe it is important to respect the independence of the judiciary, diplomatic relations and, above all, cooperation between states as we strive to continue the vital struggle against terrorism.
(SV) Mr President, on Saturday, the people of Iceland said a resounding no to the Icesave agreement. Only a week ago, the Commission recommended that the EU should begin membership negotiations with Iceland.
It is true that the finance ministers in London and The Hague have right on their side, but nevertheless they also have a significant responsibility. Those consumers who were unwise enough to invest in Icesave also have a right to some compensation for their losses. However, the claims must be reasonable and proportional. We now need new negotiations with the governments in London and The Hague.
The Icelanders must be made to feel welcome in the EU, but, of course, they will never vote in favour of EU membership if the finance ministers in London and The Hague are allowed to determine Iceland's fate. The British and Dutch treasuries must not be permitted to control the European Union. It is time for the EU to take action and to show solidarity with the Icelanders.
I would like to quote from the Hávamál, the words of Odin the High One from the Poetic Edda: (The speaker speaks Icelandic)
That is Icelandic: 'We have to solve the problems together'.
(FR) Mr President, during the night of 27 to 28 February, storm Xynthia hit western France particularly hard, claiming many lives. Naturally, our thoughts are with the victims and all those who mobilised to help them. We are calling very clearly for the European Commission to make the Solidarity Fund available quickly in order to help the most affected people. However, we must also learn lessons from this tragedy.
How is it possible that there are between five and six million people in France living in flood zones? There is obviously pressure from the property lobby, but it is also true that a few months ago, President Sarkozy was calling for construction in flood zones to be permitted. Responsibilities therefore lie with politicians.
We are calling for all European cofinancing linked to reconstruction and restoration to be conditional on respect for the law: coastal law and prevention plans relating to flood risk. Naturally, we are also asking once again that we show swift support for all the worst affected sectors, in particular shellfish farming.
Mr President, Buckfast Abbey has been producing fortified wine in Devon, in my constituency, since 1890. Unfortunately, this wine has now come under attack from some Labour Party politicians. They would rather blame one alcoholic product for an increase in antisocial behaviour than accept that their social policies have failed.
Buckfast wine should, apparently, be banned because it contains both alcohol and caffeine. If that happens, what happens next? Will young people be prohibited from mixing Red Bull with vodka? Will Irish coffee be banned? How will this be policed?
This is the nanny state gone mad. Calling for one product to be banned will not solve the problem of irresponsible drinking. We should trust consumers to enjoy whatever drinks they choose. The majority should not be punished for the actions of the ignorant few.
Do people honestly think that, if Buckfast was banned, the hooligans who currently drink it to excess would start drinking tea?
(PT) Mr President, one or two years ago, when the euro was strong, the Wall Street Journal was betting on its failure and explained how it might happen. The economies of the euro were very diverse, it said. It would only take the most vulnerable to fail.
That is what happened and now everybody is complaining about foreign speculators. It would be better, however, if they complained about themselves, if they complained about the European leaders. Nobody forced us to form a monetary union without political union and without social cohesion. Likewise, nobody forced us to hesitate and falter when the so-called 'peripheral' economies come under attack.
Let us be very clear about one thing: there is no such thing as peripheral economies. When a euro economy is under attack, it is the euro that is under attack. It is the Union that is under attack and it should respond in solidarity; the same solidarity that was valuable for Eastern Europe and that was valuable for Germany in its reunification.
If not out of solidarity today, it will be out of self-interest later, given the size of these markets and the size of their debts and the exposure of Central European banks to them. It would be better if we acted out of solidarity.
Mr President, the EU's 'harmonise everything' policy creates many casualties, not least the Instrument Meteorological Conditions (IMC) rating for private pilots in the UK. This is a vital safety rating that enables holders to fly on instruments in cloud and poor visibility, which is not permitted by the private pilot's licence. It is unique to the UK because of our capricious weather conditions, and it also has a very good safety record.
In developing a harmonised European pilot's licence, the European Aviation Safety Agency is about to wipe out the IMC rating, leaving many private pilots unable to fly unless they can guarantee cloudless skies for the entirety of their trip. This is a bit like guaranteeing that England will win the World Cup on a penalty shootout. After losing visual perspective, an untrained pilot has about 50 seconds to regain it before losing control of his aircraft. Therefore, the abolition of the IMC rating is a serious threat to the safety and future of private flying.
The European Aviation Safety Agency must think again. This is yet another example of sensible, practical British law being subordinated to over-the-top and expensive EU legislation.
(DE) Mr President, ladies and gentlemen, one of the Millennium Goals is the halving of world poverty. The Commission declared 2010 European Year for Combating Poverty and Social Exclusion. Sixteen per cent of Europeans - that is 79 million people - live below the poverty line. Seventy-nine million Europeans have to make ends meet on only 60% of the average income of their respective countries. If you are poor, you lose the opportunity to contribute to large parts of civil society. If you are poor, you suffer. The strategies for the 2010 European Year for Combating Poverty and Social Exclusion must have an impact, even during the economic crisis.
(ES) Mr President, ladies and gentlemen, I have taken the floor to highlight and condemn implementation of the Spanish Government's Law on the Coastline, in particular, its effects on the island of Formentera. Formentera is one of the Balearic Islands. It is 19 kilometres long and has a perimeter of 69 kilometres.
The implementation of this law will be positive in areas devastated by urban development. It will not, however, be beneficial for the island of Formentera, because it requires the elimination of most of the island's tourist facilities, which means small family businesses will be seized. These facilities are the island's livelihood and have been legally established for between 30 and 40 years. By way of example, I could mention the Hotel Rocabella, which was the first hotel on the island, or the bar and restaurant known as the Blue Bar, which is internationally renowned and has helped to promote the island abroad. Seventy per cent of these facilities would be affected by the implementation of the aforementioned law, despite having been established legally when they were set up. All this law would do would be to permit seizure.
We therefore call for a fair demarcation system for the island of Formentera. I call on the Spanish Government to undertake a new demarcation, respecting private property, in line with the many rulings on the subject by the Court of Human Rights at Strasbourg. Never again should a law like this one with retroactive effect be drawn up. It is causing a great deal of damage. In particular, it should be borne in mind that all these facilities were built with respect for the environment. Furthermore, the coast is protected under national and local legislation. It is not possible to build within 300 metres of the coast or to increase the amount of hotel accommodation.
Mr President, the reply received recently by President Buzek from Prime Minister Netanyahu justifying his refusal to allow this Parliament's delegation to enter Gaza last December requires a robust response. He is free to object to our meetings with Palestinians in Gaza and East Jerusalem, but he has no right to prevent them - nor, indeed, to interfere with this Parliament's democratic rights.
High Representative Ashton must pursue her intention vigorously to visit Gaza; she must press Israel to end the siege and the humanitarian crisis which Goldstone has described as illegal collective punishment of the population.
Finally, I want to welcome the agreement on proximity talks, but I am seriously worried that escalating tensions around religious sites in East Jerusalem and Hebron could destroy the possibility of progress. I believe High Representative Ashton should act to de-escalate those tensions.
Mr President, as the President of Parliament kindly reminded us, on 11 March, Lithuania and Estonia mark 20 years since the passing of two fundamental legal acts.
As the Lithuanian Supreme Council adopted a declaration of independence, in Tallinn, the first session of the Congress of Estonia passed a declaration on restoring the legal state power in that still Soviet-occupied state.
The Congress of Estonia presented a unique democratic alternative to the existing Soviet institutions. Elected by 90% of newly registered Estonian citizens, it united the absolute majority of Estonians, represented by almost 30 political parties and movements, in a quest to restore real independence and a nation state. This quest was successful largely also thanks to the solidarity of Europe.
Mr President, you are staying so much in line that I think that, for these one-minute speeches, at least today on International Women's Day, Parliament should have made a gesture of generosity to women.
(RO) I would like to draw your attention today to a number of cases of discrimination against Romanians in Europe which, unfortunately, are steadily on the increase lately. Just very recently, the spokesman for the Copenhagen police made some racist and xenophobic statements against Romanians, while the Danish press is branding a whole nation for the crime apparently committed by a Romanian immigrant.
At the start of this year, a 13-year-old Romanian girl in Italy committed suicide, leaving behind a shocking statement about the discrimination she was subjected to by schoolmates. You, too, may have seen recently posters displayed on the trains of the French national railway, SNCF, which were asking customers to report any acts committed by Romanians to the SNCF's national security agency.
I believe that you will all agree with me that any person who breaks the law must pay. However, branding a whole nation like this is unacceptable. Indeed, the cases I have told you about here illustrate the deterioration in the climate of interethnic coexistence in countries with a tradition of democracy. These are displays of behaviour which are incompatible with the principles forming the foundation of the European Union and seriously spoil the European Community spirit, revealing the existence of a disgraceful iron curtain between the EU's citizens.
(GA) Mr President, I have a few words to say on the Atlantic Strategy.
Over the past weeks and months, I have listened with interest and indeed approval to the discussions regarding the Danube Strategy and the Baltic Strategy, but never a word did I hear about an Atlantic Strategy. I think there is great room here for development as well.
The 2020 strategy has outlined very clearly that no country can go it alone, and certainly countries along the Atlantic seaboard such as Ireland, Great Britain, France, Portugal and Spain can make an awful lot of progress in many areas, particularly offshore energy, marine research, fishing, maritime and naval construction, ports and biodiversity. I would call on the Spanish Presidency to make this a priority in the coming months.
(GA) If they succeed in doing that, they will have accomplished something great by the time the term of their Presidency is over.
(PT) In the last three months, six very serious sea accidents have occurred in Portugal, in which 13 fishermen have lost their lives. In eight cases, it still has not been possible to recover the body, and they have involved the total loss of the boats and the livelihood of many others.
The fishing communities of Castelo de Neive, Matosinhos, Setúbal, Areosa, Peniche and Caminha are in mourning; I would like to join with them with my speech here today.
A somewhat harsh winter that did not allow many days' fishing and the scarce support available for fishermen staying on shore forced them to go to sea in adverse conditions. The ageing of some boats, the lack of on-board safety and proper safety training make accidents even more likely. This is an unacceptable situation that should be eliminated urgently.
In this context, establishing conditions that can ensure the safety of fishermen should be one of the main goals of the reform of the common fisheries policy, by investing in the modernisation of boats, the strengthening of safety measures, the training of fishermen in basic safety and in decent living conditions when sea conditions make it advisable to stay on shore.
Mr President, my contribution addresses the need for a unified approach to the recognition of Kosovo. In adopting the Lisbon Treaty, our Member States have accepted many new commitments. One of these is the new integrated and unified proceedings in foreign and neighbourhood policy.
Kosovo has been recognised as an independent state, so far, by 65 countries of the world, including 24 out of 28 NATO countries and 22 out of 27 EU countries. This is the right time to encourage our hesitating Member States, namely Cyprus, Greece, Romania, Slovakia and Spain, to put aside their concerns in this matter and join the majority in recognising Kosovo as soon as possible. This would be an important signal demonstrating the increasing unity and integration of the EU.
Mr President, global capitalism moves people around the world - some legally, some illegally - as though they were simply expendable facts of production.
It moves goods and even services around the world in a bid to undercut the prices of its latest victim, closing factories, farms and offices and throwing workers on the scrapheap.
It moves money around the world, closing workplaces in Europe and the developed world and opening them in places where wage rates are a fraction of the cost.
The European Union's embrace of global capitalism is an embrace that will smother us all. Whenever there is an economic crisis, politicians line up to denounce protectionism. However, it is only protectionism that will enable us to rebuild our manufacturing bases and guarantee our peoples their livelihoods. Economies exist, or should exist, to serve our peoples. We do not exist to serve economic forces.
There is no way in which Europe can compete with the Third World without becoming part of it, and it is happening already.
(ES) Mr President, I regret that some of those present in the House today should opt to congratulate Mr Chávez, who is in cahoots with terrorists and has included ETA leaders in his government. My group and I, faced with a choice between Mr Chávez and a Central Criminal Court judge like Mr Velasco from a state governed by the rule of law, have no hesitation in supporting that Central Criminal Court judge.
Furthermore, if Mr Rodríguez Zapatero were to stop being all matey with Mr Chávez and humbling himself before him, and instead treated Mr Chávez as what he is, a terrorist supporter, the credibility of Spanish foreign policy on the international arena would be enhanced.
(DE) Mr President, once again, I would like to refer to the discussion in the last debate about one-minute speeches, in which we expressed our unease about the fact that it is obviously unclear when it is your turn and that when you have applied five times, it would be nice to know when your turn will be. Several colleagues submitted this request. At the time, it did apparently find a sympathetic ear. I fail to understand why we clearly are not learning from this and trying to make it easier for MEPs and to announce a clear procedure and keep to it. I put my name forward at 17:00 and cannot quite comprehend the procedure.
We are sticking to the procedure, but you have to take into account that we have more than 60 requests and we have 30 minutes for this procedure. We gave the floor to about 35 of you.
We shall write down your name, and I can promise you that next time you will be among the first, but that is the way we do it. I would like to give the floor to all of you but, unfortunately, we do not have the time.
(HU) Mr President, I have the same complaint. I have not been given the floor for six months. I do not know the rule. We always sit through the debates and are sitting here pointlessly.
For half a year, I have not had the floor. I do not know of any regulations so I sit here in vain.
Mr Tőkés, I personally gave you the floor on at least one occasion. I do not think that it is correct to say that you never had the floor.
I would like to remind Members to give their names well before we start, because we make a list. I can assure you that, next time, you will be among the first.